Webb, Judge.
Jerry Jones appeals his conviction of criminal trespass and arson in the first degree, complaining that the evidence was insufficient to convict and that errors occurred with respect to the sequestration of witnesses and the testimony of a purported accomplice. We affirm.
1. It was within the discretion of the court as to whether Detective Richards should be allowed to remain in the courtroom to assist counsel, and to testify after other witnesses had testified in his presence. Pless v. State, 142 Ga. App. 594, 598 (4) (236 SE2d 842) (1977). We find no abuse.
2. No reversible error appears with respect to a 'charge on the corroboration of the testimony of an accomplice as provided for by Code § 38-121 since there was other testimony connecting the defendant to the crime, rendering § 38-121 inapplicable. Hall v. State, 241 Ga. 252, 257 (244 SE2d 833) (1978); Garvin v. State, 144 Ga. App. 396, 398 (4) (240 SE2d 925) (1977).
3. The evidence was sufficient to convict.

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.

Rehearing denied October 18, 1978
Bray & Johnson, James R. Gee, for appellant.
Frank C. Mills, III, District Attorney, William R. Pardue, Assistant District Attorney, for appellee.